IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 171 MAL 2015
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
RAHIEM CARDEL FANT,           :
                              :
               Petitioner     :


                                       ORDER


PER CURIAM

      AND NOW, this 7th day of August, 2015, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.          Allocatur is DENIED as to all

remaining issues. The issue is:



      Whether the Superior Court committed an error of law / abuse of discretion in its
      February 9, 2015 Opinion and Order, in reversing the trial court suppression
      order based upon its own definition of "telephone calls" and overstepping its
      standard of review by placing itself as a fact-finder, instead of accepting the
      findings of fact espoused by the trial court, which were sufficiently supported by
      the evidence elicited at the suppression hearing?